MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Apr 30 2019, 11:21 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT L.J.                               ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General

                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          April 30, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of J.J.-G. (Minor                            18A-JT-2591
Child),                                                   Appeal from the Marion Superior
and                                                       Court
                                                          The Honorable Marilyn A.
L.J. (Mother) and J.G. (Father),                          Moores, Judge
Appellants-Respondents,                                   The Honorable Scott Stowers,
                                                          Magistrate
        v.
                                                          Trial Court Cause No.
                                                          49D09-1712-JT-1258
The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2591 | April 30, 2019                  Page 1 of 3
      Crone, Judge.


[1]   L.J. (“Mother”) appeals the trial court’s order involuntarily terminating her

      parental rights to her minor child, J.J.-G. (“Child”). We affirm.


[2]   Child was born in 2011. In September 2015, the Indiana Department of Child

      Services (“DCS”) filed a petition alleging that Child was a child in need of

      services (“CHINS”) because Mother “had untreated mental health issues” and

      Child’s father, J.G. (“Father”), “had not successfully demonstrated the ability

      and willingness to appropriately parent the child.” Appealed Order at 1. In

      December 2015, the trial court held a factfinding hearing at which only Mother

      appeared. Mother admitted that Child was a CHINS, and the court so found.

      The court set another factfinding hearing for January 2016. At that hearing,

      Father appeared by counsel, who waived Father’s right to a factfinding. The

      court continued to find Child to be a CHINS. In December 2017, DCS filed a

      petition to terminate Mother’s and Father’s parental rights. In September 2018,

      after a hearing, the court issued an order granting the petition.


[3]   Mother now appeals, claiming that she was denied due process because the trial

      court found Child to be a CHINS before Father had an opportunity to contest

      the allegations in the CHINS petition. 1 Because Father ultimately waived any

      challenge to the petition, Mother cannot demonstrate that she was prejudiced

      and therefore cannot demonstrate that she is entitled to reversal. Consequently,



      1
          Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2591 | April 30, 2019   Page 2 of 3
      we affirm. See Ind. Appellate Rule 66 (“No error or defect in any ruling or

      order or in anything done or omitted by the trial court or by any of the parties is

      ground for granting relief or reversal on appeal where its probable impact, in

      light of all the evidence in the case, is sufficiently minor so as not to affect the

      substantial rights of the parties.”). 2


[4]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      2
       Mother alleges other procedural irregularities to which she did not object and for which she has
      demonstrated no resulting prejudice.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2591 | April 30, 2019                      Page 3 of 3